Title: To George Washington from James Cuninghame, 16 October 1757
From: Cuninghame, James
To: Washington, George

 

Dear Sir
New York 16th Octr 1757

I had the pleasure to receive a letter from you by Mr Fairfax, to whome I shall shew every civility in my power. Mr Hall continues extremely deserving of any favour that may have been shewen him, I have it only in my power to assist Mr Fairfax with my Advice, which is to Continue with the Army & persue the necessary Steps towards obtaining a Commission soon, which is that of serving as Volunteer in Genl Abercrombys Regt who patronises every Young man that is deserving, & if I can Judge well of Mr Fairfax, he will soon obtain his favour. I have laboured under an Indisposition several Weeks, and my disuse to writing makes it awkward to me, as you will see by this Scrall which is my first Attempt And Which I wish you may receive as I am Indebted to you a former letter.
Continue Sir to Inform me of Any Gentleman that you wish to serve that may be determined to follow an Army life & they shall have always my best Advice & when in my power my Assistance shall not be wanting As I shall be glad to Shew that I esteem Col: Washington & that I am his very faithful & Obt Servant

Jas Cuninghame


P.S. Your Countryman Mr Byerd Still does us the honor to remain Amongst us. & makes us all very happy in his Company. I mention him to You because he seems to have that good opinion of you that you deserve.

